Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2022

                                      No. 04-20-00267-CV

                                      Joe Jesse PONCE III,
                                            Appellant

                                                v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice

       On May 25, 2022, we issued a memorandum opinion affirming the trial court’s judgment
that, among other things, disbarred appellant. Since then, we have granted appellant five
extensions of time to file a motion for rehearing. The last extension fixed a deadline of
November 4, 2022. In our order granting appellant a fifth extension of time, we cautioned that
“no further extensions of time for this filing will be entertained.” On November 7, 2022,
appellant filed a letter stating that he became ill the previous week and stating: “I’m also having
issues with my computer. I will try to use Fed X [sic] to electronically send my Motion for
Rehearing.” We construe appellant’s letter as his sixth motion for extension of time.
Appellant’s sixth motion for extension of time to file a motion for rehearing is hereby DENIED.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court